17 Ill. App.3d 390 (1974)
308 N.E.2d 147
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
EDWIN ZAYAS, Defendant-Appellant.
No. 58193.
Illinois Appellate Court  First District (5th Division).
January 25, 1974.
*391 James J. Doherty, Public Defender, of Chicago (Richard A. Kavitt and Robert Gevirtz, Assistant Public Defenders, of counsel), for appellant.
Bernard Carey, State's Attorney, of Chicago (Kenneth L. Gillis and Jerald A. Kessler, Assistant State's Attorneys, of counsel), for the People.
Abstract of Decision.
Judgments affirmed; sentences modified in part and vacated in part. S*392